Citation Nr: 1814187	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  10-17 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea.

2.  Entitlement to an earlier effective date than October 29, 2007, for a grant of service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from April 1988 to April 1990 and from May 1991 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied, in pertinent part, the Veteran's claim of service connection for obstructive sleep apnea (which was characterized as sleep apnea (to include insomnia)).  The Veteran disagreed with this decision later in December 2008.  He perfected a timely appeal in April 2010.

This matter also is on appeal from a June 2010 rating decision in which the RO granted, in pertinent part, the Veteran's claim of service connection for PTSD, assigning a 30 percent rating effective October 29, 2007.  The Veteran disagreed with this decision in July 2010, seeking an earlier effective date than October 29, 2007, for a grant of service connection for PTSD.  He perfected a timely appeal in February 2013.

This matter finally is on appeal from a December 2014 rating decision in which the RO denied, in pertinent part, the Veteran's TDIU claim.  The Veteran disagreed with this decision in January 2015.  He perfected a timely appeal in August 2015.  

A videoconference Board hearing was held in January 2018 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  In statements made on the record at this hearing, the Veteran requested that his appeal for a TDIU be withdrawn.  Having reviewed the record evidence, the Board finds that the issues on appeal should be characterized as stated on the title page.

The issue of entitlement to service connection for obstructive sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record evidence shows that, in statements on a VA Form 21-4138 dated on October 23, 2007, and date-stamped as received by VA on October 29, 2007, the Veteran reported experiencing symptoms of depression and stress; this form reasonably was interpreted as an informal claim of service connection for PTSD.

2.  In the currently appealed rating decision dated on June 25, 2010, and issued to the Veteran and his service representative on June 29, 2010, the AOJ granted a claim of service connection for PTSD, assigning a 30 percent rating effective October 29, 2007.

3.  In statements on a VA Form 9 dated on July 26, 2010, and date-stamped as received by VA that same day, the Veteran disagreed with the effective date assigned for the grant of service connection for PTSD; this form reasonably was interpreted as the Veteran's informal notice of disagreement with the currently appealed rating decision.

4.  The evidence does not indicate that, prior to October 29, 2007, the Veteran filed a formal or informal service connection claim for PTSD.

5.  In statements made on the record at his January 2018 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal for a TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an earlier effective date than October 29, 2007, for a grant of service connection for PTSD have not been met.  38 U.S.C. §§ 1155, 5110 (West 2012); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2017).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to a TDIU by the appellant (or his or her authorized representative) have been met.  38 U.S.C. §§ 7105(b)(2), (d)(5) (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he is entitled to an earlier effective date than October 29, 2007, for a grant of service connection for PTSD.  He specifically contends that the appropriate effective date for a grant of service connection for PTSD should be in July 1998 when he filed a previously finally denied service connection claim for a head injury.

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of entitlement to an earlier effective date than October 29, 2007, for a grant of service connection for PTSD.  Despite the Veteran's assertions to the contrary, the record evidence does not indicate that he filed a formal or informal service connection claim for PTSD prior to October 29, 2007.  It shows instead that his original informal service connection claim for PTSD was not received by the AOJ until October 29, 2007, when he submitted a VA Form 21-4138 in which he discussed multiple medical problems, to include "depression and stress."  See 38 U.S.C. § 5110(a); 38 C.F.R. § 3.400.

The Veteran has contended in his lay statements and in his January 2018 Board hearing testimony that the appropriate effective date for a grant of service connection for PTSD should be in July 1998 when he filed a claim of service connection for a head injury.  See, for example, Board hearing transcript dated January 5, 2018, at pp. 14-15.  The Board notes in this regard that the RO denied a claim of service connection for a head injury in an October 1999 rating decision which was not appealed and is now final.  See 38 U.S.C. § 7105 (West 2012).  The Veteran also did not submit any relevant evidence or argument within 1 year of the October 1999 rating decision which would render it non-final for VA adjudication purposes.  See Buie v Shinseki, 24 Vet. App. 242, 251-52 (2011) (explaining that, when statements are received within one year of a rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156 (b)).  To the extent that the Veteran is attempting to disturb the finality of the October 1999 rating decision by filing his currently appealed earlier effective date claim, the Board finds that this claim must be dismissed.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006) (prohibiting a collateral attack on a final rating action by filing a freestanding earlier effective date claim).

The Board acknowledges that, on private outpatient treatment in April 2003, the Veteran complained of depression and anxiety "due to marital, financial, and school issues."  The Veteran's treatment goal was to reduce his symptoms of depression and anxiety "and improve [his] ability to cope with marital + daily stressors."  The Axis I diagnoses were adjustment disorder with mixed emotions and attention deficit hyperactivity disorder (ADHD).  It appears that the Veteran and his wife subsequently began attending marital counseling.  These records were received by VA in May 2004.

In a Clinician Progress Note dated on June 9, 2006, and included with the Veteran's VA outpatient treatment records, a VA clinician stated that she started seeing the Veteran in April 2006 after the Veteran's mental health provider had contacted her concerning "his stress level and depression."  The Veteran reported that he had become "quite vegetative and felt hopeless" in March 2006 but had not been treated for depression before and "had no idea that his life stressors were impacting his health."  The VA clinician stated that she had evaluated the Veteran "to rule out any medical etiology for his presentation and found none."  She also stated that the Veteran continued to be treated for his mental health problems and had been diagnosed as having depression.

The next relevant correspondence occurred when the Veteran submitted a VA Form 21-4138 dated on October 23, 2007, and date-stamped as received by VA on October 29, 2007, the Veteran reported experiencing symptoms of depression and stress; this form reasonably was interpreted as an informal claim of service connection for PTSD.

In the currently appealed rating decision dated on June 25, 2010, and issued to the Veteran and his service representative on June 29, 2010, the AOJ granted a claim of service connection for PTSD, assigning a 30 percent rating effective October 29, 2007.  The AOJ concluded that October 29, 2007, was the appropriate effective date for a grant of service connection for PTSD because that was the date that VA received his statement discussing symptoms of depression and stress (as noted above) and the September 2008 VA PTSD examiner subsequently attributed these complaints to PTSD which was related to active service.  

As noted above, in statements on a VA Form 9 dated on July 26, 2010, and date-stamped as received by VA that same day, the Veteran disagreed with the effective date assigned for the grant of service connection for PTSD.  The Board notes in this regard that, although a VA Form 9 normally constitutes a perfected appeal, the Veteran's July 2010 VA Form 9 reasonably was interpreted as his informal notice of disagreement with the currently appealed rating decision. 

The Board observes here that the effective date for service connection claims generally will be the day following separation from active service or date entitlement arose if the claim is filed within one year of discharge from service; otherwise, the effective date is the date of receipt of claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  Despite the Veteran's assertions to the contrary, the record evidence does not indicate an intent to file a service connection claim for PTSD prior to October 29, 2007, when VA received his VA Form 21-4138.  It is undisputed that the Veteran's service connection claim for PTSD was not filed within 1 year of his discharge from active service in September 1998 (or by September 1999).  Instead, as noted elsewhere, the AOJ reasonably interpreted the October 29, 2007, VA Form 21-4138 as an informal service connection claim for PTSD, or more than 9 years after his service separation.

The Board again acknowledges that the Veteran's treatment records show the presence of an acquired psychiatric disability (variously diagnosed as adjustment disorder with mixed emotions and depression) prior to October 29, 2007.  None of this evidence suggests any intent by the Veteran to file a service connection claim for PTSD.  Nor can this evidence reasonably be interpreted as an informal service connection claim for PTSD.  The Board finds it especially persuasive that the Veteran did not report, and the VA and private clinicians who treated him for his depression and stress prior to October 2007 did not indicate, that his depression and stress were related to active service.  Instead, it appears that the Veteran sought mental health treatment for problems related to his marriage and unspecified financial problems.  In any event, although the Veteran's VA outpatient treatment records indicate that an acquired psychiatric disability existed prior to October 2007, the regulation governing effective dates for service connection claims is clear - the effective date is the date of receipt of a claim or the date entitlement arose, whichever is later.  See 38 C.F.R. § 3.400(b)(2)(i) (emphasis added).  In other words, although the evidence suggests that entitlement to service connection for PTSD arose prior to October 29, 2007, the date of receipt of the Veteran's informal service connection claim is October 29, 2007.  The evidence otherwise does not suggest an intent to file a service connection claim for PTSD prior to this date.  In summary, the Board finds that the criteria for an earlier effective date than October 29, 2007, for the grant of service connection for PTSD have not been met.


Dismissal of TDIU Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (West 2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).   Withdrawal may be made by the appellant or by his or her authorized representative.  Id.

As noted in the Introduction, after the Veteran perfected a timely appeal in August 2015 on the issue of entitlement to a TDIU, he requested that his appeal for this claim be withdrawn in statements made on the record at his January 2018 Board hearing.  See Board hearing transcript dated January 5, 2018, at pp. 2.  Accordingly, because there remain no allegations of errors of fact or law for appellate consideration, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

Entitlement to an earlier effective date than October 29, 2007, for a grant of service connection for PTSD is denied.

Entitlement to a TDIU is dismissed.


REMAND

The Veteran contends that he incurred obstructive sleep apnea during active service.  Having reviewed the record evidence, the Board finds that additional development is necessary before the underlying claim can be adjudicated on the merits.

The Board notes that a review of the record evidence shows that the Veteran was examined in November 2008 for obstructive sleep apnea.  Unfortunately, following the November 2008 VA epilepsy and narcolepsy examination, the VA examiner provided a medical opinion with a rationale which is insufficient for adjudication purposes.  After opining that it was less likely than not that the Veteran's current obstructive sleep apnea was related to active service, this examiner stated that the rationale for this opinion was that there was no information in the service treatment records "to make me think he had a sleep disorder while in the service."

The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Having reviewed the November 2008 VA examiner's opinion concerning the nature and etiology of the Veteran's obstructive sleep apnea, the Board finds that the rationale for this opinion violates Buchanan and Barr.  Id.  There otherwise is no medical evidence currently of record addressing the contended etiological relationship between the Veteran's obstructive sleep apnea and active service.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of his obstructive sleep apnea.

The AOJ also should attempt to obtain the Veteran's updated treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment records which have not been obtained already.

2.  Schedule the Veteran for examination to determine the nature and etiology of any obstructive sleep apnea.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that obstructive sleep apnea, if diagnosed, is related to active service or any incident of service.  A rationale also should be provided for any opinions expressed.

3.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


